Citation Nr: 1500167	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the receipt of Dependents' Educational Assistance (DEA) benefits prior to September 8, 2010.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1985.  The Appellant in this case is her child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined the Appellant was entitled to the receipt of DEA benefits starting September 8, 2010.

In May 2014, the Board remanded this case for further development, and it has now been returned for further appellate consideration.  The Board finds that the development directed by its remand has been substantially accomplished, and that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record reflects an informal claim for DEA benefits on behalf of the Appellant was received by VA on September 28, 2010, for a program commencing August 30, 2010.

2.  The record reflects the September 2010 informal claim was incomplete, but that the missing information was received within one year of VA's request for such.


CONCLUSION OF LAW

The criteria for an effective date for the establishment of DEA benefits for a program beginning August 30, 2010, are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 5107, 5113 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.807, 21.1029, 21.1030, 21.3020, 21.3040, 21.3044 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57(a)(1).

In this case, the Appellant's basic eligibility for DEA benefits is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the effective date for when these benefits began.

The basic beginning date of an eligible child's period of eligibility for DEA (Chapter 35 education assistance) benefits is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a) ; 38 C.F.R. § 21.3040(a), (b), (c).

During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a).  The applicable regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is when a valid claim or application is filed with VA.  That is based upon either the date the formal claim is received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a).

Additionally, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of claim; the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).

In this case, the record indicates that DEA benefits are based upon the Veteran being assigned a total rating based upon individual unemployability (TDIU) effective from January 7, 2002.  The record also reflects the Appellant was born in December 1991, which would indicate the basic beginning date for receiving DEA benefits would have been in December 2009 when she became 18.  However, the record, including the Appellant's own contentions, reflect she was adopted by the Veteran, and that the adoption was final in February 2010.  As such, it does not appear she would qualify as the Veteran's child for DEA purposes prior to that date.  In any event, the Appellant is seeking DEA benefits from August 30, 2010, the date her program of study at the educational institution in question began.

The Board acknowledges that a VA Form 22-5490 (Dependents' Application for Education Benefits) is of record as having been received by VA on September 8, 2011.  As such, retroactive benefits were awarded for the one year period prior to receipt of this application pursuant to 38 C.F.R. §§ 21.1029, 21.4131, which corresponds to the current beginning date of September 8, 2010.  This appears to be the earliest possible date for the award of such benefits based upon the claim being filed September 8, 2011.

The Appellant maintains, however, that earlier claims were submitted for such benefits.  In pertinent part, she contends a VA Form 21-674 (Request for Approval of School Attendance) was submitted in February 2010, and that VA sent letters in September 2010, June 2011 and August 2011 requesting more information.  In May 2014, the Board remanded this case in an effort to obtain copies of the purported February 2010 VA Form 21-674.

Following the Board's remand, copies of such a VA Form 21-674 were obtained and associated with the record, to include Virtual VA/VBMS.  An initial copy dated in February 2010, in pertinent part, did not specify the educational institution to which it applied, nor when the term of such was to begin.  Further, it is noted that the original copy of this document does not appear to have been date stamped to indicate when it was actually received by VA.  Nevertheless, an updated copy is of record which does include the educational institution in question; that it was for a period beginning August 30, 2010; and was date stamped by VA as having been received September 28, 2010.

The Board notes that the agency of original jurisdiction concluded that the VA Form 21-674 was not an application for education benefits, but rather the form for a veteran to request continued benefits based on a child who is at least 18 and under 23, and still attending school.  However, a review of a blank VA Form 21-674 does reflect that this Form contains lines indicating it can be used to seek DEA benefits.  Further, review of the actual Form noted as having been received on September 28, 2010, does indicate the type of benefit that was being sought and when the desired benefit was to begin at the designated educational institute.

The Board also notes that VA's administrative claims process recognizes formal and informal claims, to include for education benefits.  See 38 C.F.R. § 3.151, 21.1029.  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there is no set form that an informal written claim must take.  All that is required is that the communication indicate an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Board acknowledges that inasmuch as the VA Form 21-674 was not the official Form to request DEA benefits, it can be found that the September 28, 2010, claim was incomplete.  However, 38 C.F.R. § 21.1031 provides that if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim; and that if the requested information is received within one year of VA's request, the date of claim will go back to the date of the informal claim.  As there is no dispute the missing information requirement was satisfied by the September 8, 2011 VA Form 22-5490, then the formal claim was received within one year after VA's request for such following receipt of the VA Form 21-674 on September 28, 2010.  As already noted, such benefits may be retroactive up to one year from the date of claim; and the benefit being sought in this case is for those benefits to apply to the program beginning August 30, 2010, which is clearly within one year of the September 28, 2010, date of claim.  The Board also reiterates that the basic eligibility requirements for DEA benefits were satisfied as of that date.

In view of the foregoing, the Board finds the Appellant is entitled to have her DEA benefits established for the program beginning August 30, 2010.  Therefore, the benefit sought on appeal is allowed.
ORDER

The establishment of DEA benefits for a program beginning August 30, 2010, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


